DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2 are objected to because of the following informalities: 
Claim 2 reads “The vacuum gauge according to claim 1, wherein an outside air intake port of the flow path faces downward in a mounting posture in which the circuit board is mounted so as to be located above the sensor section.”
	As understood by the examiner, the claim is indicating that the outside air intake port faces downward in a mounting posture, wherein the circuit board is mounted so as to be located above the sensor section.  This is alternative to the interpretation “wherein an outside air intake port of the flow path faces downward, in a mounting posture in which the circuit board is mounted, so as to be located above the sensor section” which reads that the intake port it located above the sensor section. 
	Note: claim 3 depends from claim 2 and clarifies the objection and therefore is not objected to.  

Claims 7, 8 are objected to because of the following informalities: 
Claim 7, line 2, reads “and a vent that again discharges outside air…”  Claim 8, lines 1-2, reads “wherein the vent that again discharges outside air…”.  The term “again” suggests that the outside air has been indicated to discharge in a different manner.  While it is understood that the flow path formed is a full flow path with an inlet and outlet, there is no indication that the air is specifically discharged in any manner to outside prior to vents of claims 7, 8.  Therefore, the use of the term “again” is objected to. 
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 3-6, and 9 are allowed.
The closest prior art includes Pandorf et al. (US5,625,152 herein after “Pandorf”)
Pandorf teaches a vacuum gauge (transducer assembly 200) comprising: a sensor section (pressure sensitive sensor 210) that communicates with a measurement space via a connection port (input port 210a and tube 214, Fig. 2A) and outputs an output signal according to a pressure in the measurement space; a heater (heater 218, Fig. 3)provided around the sensor section to heat the sensor section; a circuit board (controller 220b) arranged on a side opposite to the connection port with respect to the sensor section; 
	Pandorf a first inner case (thermal shell 216) that accommodates the sensor section (Fig. 3);
	a second inner case (shunt 240) that accommodates the circuit board; and an outer case (external enclosure 212) that surrounds the first inner case and the second inner case (Fig. 3).
	Pandorf teaches the first inner case (thermal shell 216) that accommodates the sensor section (Fig. 3) however it does not accommodate the heater 218.  Rather, the heater 218 is positioned outside of the thermal shell 216.  Additionally, the outer case (external enclosure 212) does not create a flow path through which outside air flows, together with the first inner case and the second inner case (as required by claim 1).  The outer case does not form a flow path, through which outside air flows, around the sensor section and the circuit board (As required by claim 9). 
	
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20200166425 (heater 40, circuit board 24, pressure detection element 39. Fig. 1), US20190162618 (heater 16, pressure calculation circuit PB, sensor section S, Fig. 2), US20180283971 (heater 40, Fig. 1, no circuitry in Figs.), US20140216127 (teaches a pipe 31 into a housing, but this is only for communication with external pressure), US7946178 (heated thermal container 20 and electronics housing disposition 30, Fig. 1a), US20090114029 (heater 10, Fig. 1, electrical circuit 7 and signal connector 13), WO2007019714 (heater 30, and optical interferometer for measuring membrane movement), US20060070447 (heater 242, Fig. 5), US7000479 (heater 60, control board 18, Fig. 3), US6612176 (heater shell 130, electronics assembly 180, lower enclosure 112, upper enclosure 114).  This prior art all illustrates examples of vacuum/pressure monitors including a heater.  These inventions do not use housing/casings which create a flow path around the sensor and the circuitry.  
	
	This application is in condition for allowance except for the following formal matters: 
Objection to claims 2, 7, and 8.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        7/14/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861